office_of_chief_counsel internal_revenue_service memorandum number release date cc tege eoeg et2 ------------ filen-105224-08 uilc date may to technical advisor air transportation lmsb pftg ta2 from lynne a camillo chief employment_tax branch office of division counsel associate chief_counsel tax exempt and government entities cc tege eoeg et2 subject employee claims for refund of fica_taxes paid on amounts deferred under now defunct nonqualified_deferred_compensation_plans this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent issues are the retired employees described below entitled to a refund of federal_insurance_contributions_act fica_taxes paid on the reasonably ascertainable value of nonqualified_deferred_compensation_plan benefits based on the fact that a portion of the valued benefits will never be distributed to the retired employees due to the nonqualified_deferred_compensation plan’s termination what is the applicable statute of limitation period under sec_6511 with respect to the employee’s share of fica_taxes paid on amounts deferred under nonqualified_deferred_compensation_plans conclusions the retired employees are not entitled to a refund of fica_taxes paid on the reasonably ascertainable value of nonqualified_deferred_compensation_plan benefits when a portion of the valued benefits will never ultimately be distributed to the retired employees due to the nonqualified_deferred_compensation plan’s termination filen-105224-08 for purposes of determining the period of limitations under sec_6511 for a retired employee’s claim_for_refund of fica_taxes the applicable three-year period begins on april 15th of the year following the year in which the employee retired and the employer filed the fica tax_return and remitted the appropriate fica_taxes to the internal_revenue_service service with respect to the reasonably ascertainable value of nonqualified_deferred_compensation_plan benefits facts several similarly-situated employers established nonqualified_deferred_compensation_plans or nonqualified retirement plans to pay covered employees compensation amounts at a future date these nonqualified_deferred_compensation_plans were established to supplement the qualified_retirement_plans of highly compensated employees with this type of unfunded arrangement an employer’s promise to pay the deferred_compensation benefit is unsecured therefore these deferred_compensation amounts are subject_to claims by an employer’s creditors which could potentially result in an employee not receiving his or her full deferred_compensation benefits in general an employee participating in the nonqualified_deferred_compensation_plan was issued a letter at retirement which provided among other information the employee’s accrued value in the plan and the fica tax rules pertaining to the employee’s accrued value in the plan in addition the employer specifically informed the retired employee that the benefits paid from the nonqualified_deferred_compensation_plan were subject_to fica_taxes and that any applicable fica_taxes were due in the year in which the employee retired at retirement the employer also notified the retired employee of the present_value of their accrued plan benefit and the fica_taxes owed on the present_value of their plan benefit the present_value of the plan benefit was the discounted_present_value of the retired employee’s gross monthly plan benefits that were expected to be paid during the retired employee’s life expectancy in the employee’s year of retirement the employer paid to the service on behalf of the retired employee all of the fica_taxes that were due on the present_value of the retired employee’s expected plan benefits the employer informed the retired employee that the employer would recoup the fica_taxes paid to the service on the retired employee’s behalf by withholding a portion of the fica_taxes paid from the retired employee’s monthly gross benefits these withheld amounts were paid to the employer the employer would cease this withholding from the retired employee’s monthly benefits when all of the applicable retired employee’s fica_taxes had been repaid in full to the employer prior to the retired employee receiving all of their benefits under the nonqualified_deferred_compensation_plan the employer filed for chapter bankruptcy as a result of the bankruptcy proceedings the employer was allowed to terminate their nonqualified filen-105224-08 deterred compensation plan accordingly the retired employee’s monthly benefits under the nonqualified_deferred_compensation_plan ceased as of the date of the plan’s termination following the termination of the nonqualified_deferred_compensation_plans the employer informed each retired employee that they would not be requesting a refund of either the employer’s or employee’s fica_taxes previously paid on the nonqualified_deferred_compensation benefits a large number of the retired employees have filed claims for a refund of a portion of the employee’s fica_taxes previously paid on the nonqualified_deferred_compensation benefits the claim refund amount is based on the difference between the fica_taxes paid on the retired employee’s original accrued deferred plan benefit and the fica_taxes that would have been assessed on the actual deferred_compensation benefit received by the retiree the majority of the claims relate to the medicare_tax law and analysis issue sec_3101 and sec_3111 impose fica_taxes on wages as that term is defined in sec_3121 fica_taxes consist of the old-age_survivors_and_disability_insurance_tax social_security_tax and the hospital_insurance_tax medicare_tax these taxes are imposed on both the employer under sec_3111 and b and on the employee under sec_3101 and b sec_3102 provides that the employer must collect the employee portion of fica tax by deducting the amount of the tax from the wages as and when paid sec_3121 defines wages for fica purposes as all remuneration for employment including the cash_value of all remuneration including benefits paid in any medium other than cash with certain specific exceptions sec_31_3121_a_-1 of the employment_tax regulations provides that remuneration for employment unless such remuneration is specifically excepted constitutes wages even though at the time paid the relationship of employer and employee no longer exists between the person in whose employ the services were performed and the individual who performed the services sec_3121 provides for the maximum wage limitation on the_amount_of_wages paid to any one employee by an employer during a calendar_year that are subject_to the social_security_tax portion of fica tax the term wages for social_security_tax purposes does not include that part of the remuneration paid_by an employer to an employee within any calendar_year which exceeds the applicable wage_base generally wages are subject_to fica tax when they are actually or constructively paid see sec_31_3121_a_-2 however sec_3121 provides a special timing rule for filen-105224-08 nonqualified_deferred_compensation sec_3121 provides that any amount deferred under a nonqualified_deferred_compensation_plan must be taken into account as wages for fica purposes as of the later of when the services are performed or when there is no substantial_risk_of_forfeiture of the rights to such amount sec_3121 states that once nonqualified_deferred_compensation is taken into account as wages under the special timing rule then neither that amount nor the income attributable to that amount will be again treated as fica wages sec_3121 provides that the term nonqualified_deferred_compensation_plan means any plan or other arrangement for deferral of compensation other than a plan described in sec_3121 sec_31_3121_v_2_-1 provides that the term nonqualified_deferred_compensation_plan means any plan or other arrangement other than a plan described in sec_3121 that is established within the meaning of paragraph b of this section by an employer for one or more of its employees and that provides for the deferral of compensation within the meaning of paragraph b of this section sec_31_3121_v_2_-1 states that a plan provides for the deferral of compensation with respect to an employee only if under the terms of the plan and the relevant facts and circumstances the employee has a legally binding right during a calendar_year to compensation that has not been actually or constructively received and that pursuant to the terms of the plan is payable in a later year an employee does not have a legally binding right to compensation if that compensation may be unilaterally reduced or eliminated by the employer after the services creating the right to the compensation have been performed for this purpose compensation is not considered subject_to unilateral reduction or elimination merely because it may be reduced or eliminated by operation of the objective terms of the plan such as the application of an objective provision creating a substantial_risk_of_forfeiture within the meaning of sec_83 sec_31_3121_v_2_-1 defines an account_balance_plan as a nonqualified_deferred_compensation_plan under the terms of which a principal_amount or amounts is credited to an individual_account for an employee the income attributable to each principal payment is credited or debited to the individual_account and the benefits payable to the employee are based solely on the balance credited to the individual_account sec_3121 -1 c i provides that if the benefits for an employee are provided under a nonqualified_deferred_compensation account that is not an account_balance_plan a nonaccount balance plan the amount deferred for a period equals the present_value of the additional future payment or payments to which the employee has obtained a legally binding right during that period sec_31_3121_v_2_-1 provides that for purposes of sec_31_3121_v_2_-1 the term present_value means the value as of a specified date of an amount or series of amounts due thereafter where each amount is multiplied by the probability that the filen-105224-08 condition or conditions on which the payment of the amount is contingent will be satisfied and is discounted according to the assumed rate of interest to reflect the time_value_of_money for purposes of this section the present_value must be determined as of the date the amount deferred is required to be taken into account as wages under paragraph e of this section using the actuarial assumptions and methods that are reasonable as of that date the present_value cannot be discounted for the probability that payments will not be made or will be reduced because of the unfunded status of the plan the risk associated with any deemed or actual investment of amounts deferred under the plan the risk that the employer the trustee or another party will be unwilling or unable to pay the possibility of future plan amendments the possibility of a future change in the law or similar risks or contingencies sec_31_3121_v_2_-1 provides that except as otherwise provided in this paragraph e an amount deferred under a nonqualified_deferred_compensation_plan must be taken into account as wages for fica tax purposes as of the later of the date on which the services creating the right to the amount deferred are performed within the meaning of paragraph e of this section or the date on which the right to the amount deferred is no longer subject_to a substantial_risk_of_forfeiture sec_31_3121_v_2_-1 provides that for purposes of this section services creating the right to an amount deferred under a nonqualified_deferred_compensation_plan are considered to be performed as of the date on which under the terms of the plan and all the facts and circumstances the employee has performed all of the services necessary to obtain a legally binding right as described in paragraph b i of this section to the amount deferred sec_31_3121_v_2_-1 provides that for purposes of this section the determination of whether a substantial_risk_of_forfeiture exists must be made in accordance with the principles of sec_83 and the regulations thereunder sec_1_83-3 of the income_tax regulations provides that for purposes of sec_83 and the regulations thereunder whether a risk of forfeiture is substantial or not depends upon the facts and circumstances a substantial_risk_of_forfeiture exists where the rights in property that are transferred are conditioned directly or indirectly upon the future performance or refraining from performance of substantial services by any person or the occurrence of a condition related to a purpose of the transfer and the possibility of forfeiture is substantial if such condition is not satisfied the risk that the value of the property will decline during a certain period of time does not constitute a substantial_risk_of_forfeiture sec_31_3121_v_2_-1 provides that notwithstanding any other provision of this paragraph e an amount deferred under a nonaccount balance plan is not required to be taken into account as wages under the special timing rule_of sec_31 v -1 a until the first date on which all of the amount deferred is reasonably ascertainable the resolution date in this case the amount required to be filen-105224-08 taken into account as of the resolution date is determined in accordance with sec_31_3121_v_2_-1 sec_31_3121_v_2_-1 provides that for purposes of paragraph e an amount deferred is considered reasonably ascertainable on the first date on which the amount form and commencement_date of the benefit payments attributable to the amount deferred are known and the only actuarial or other assumptions regarding future events or circumstances needed to determine the amount deferred are interest and mortality for this purpose the form and commencement_date of the benefit payments attributable to the amount deferred are treated as known if the requirements of paragraph c iii b of this section under which payments are treated as being made in the normal form of benefit commencing at normal commencement_date are satisfied the nonqualified_deferred_compensation_plan at issue is a nonaccount balance plan as such fica_taxes became due and payable when the amount deferred was reasonably ascertainable ie the date of the employee’s retirement at that time the present_value of that amount became subject_to fica_taxes there is no provision allowing for a refund of properly paid fica_taxes in cases where the benefits are not ultimately paid thus fica_taxes imposed on amounts deferred under a nonqualified_deferred_compensation_plan are not refundable merely because the total benefits are not ultimately distributed due to the termination of the plan sec_3121 was added to the internal_revenue_code as part of the social_security amendments of pub_l_no 97_stat_65 the legislative_history pertinent to sec_3121 indicates that congress was attempting to create parity between the fica tax treatment of cash employees receive and then choose to use for personal savings which is subject_to income_tax and subject_to fica and other nonqualified for tax purposes arrangements whereby employers or employees defer an amount of the employee’s remuneration for employment that is not subject_to income_tax when deferred but is also a type of individual savings arrangement failure to subject such deferral amounts to fica may enable individuals to in effect control which portion of their compensation was to be included in the social_security_wage_base this would make the system partially elective and would undermine the fica tax_base senate report no date thus under sec_3121 nonqualified_deferred_compensation generally is includible in the fica wage_base upon the later of when the employee has performed the services or when the employee’s right to the compensation is not subject_to a substantial_risk_of_forfeiture an employee must pay fica_taxes on the full amount of cash actually received from his or her employer even if the employee invests the cash and the value of the investments later declines as a result of poor investment choices similarly because the intent of sec_3121 is to impose fica taxation on amounts deferred under a nonqualified_deferred_compensation arrangement when the amounts become vested in the employee ie not subject_to a substantial_risk_of_forfeiture the fact that the filen-105224-08 employee later receives less than the amount originally deferred or ultimately receives nothing at all as a result of an employer’s bankruptcy does not give rise to a right to a refund of the fica_taxes paid on amounts deferred issue a taxpayer has a limited time period within which to file a claim for a credit or refund of overpaid taxes sec_6511 provides that a taxpayer must file a claim for credit or refund within three years from the time the return was filed or two years from the time the tax was paid whichever is later there are only limited exceptions to the general_rule found in sec_6511 sec_6511 provides that if the taxpayer and the service agree to extend the period for making an assessment pursuant to sec_6501 and such agreement is made within the period set forth in sec_6511 then the period for filing a claim for credit or refund shall not expire prior to months after the expiration of the period within which an assessment may be made pursuant to the agreement or any extension thereof under sec_6501 sec_6511 also suspends the running of the periods of limitations specified in sec_6511 during the period that an individual is financially disabled with respect to the credit or refund of fica_taxes sec_6513 provides a return for any quarterly period ending with or within a calendar_year which is filed before april of the following calendar_year is considered filed on april of the following calendar_year and a tax paid with respect to remuneration or other amount_paid during any period ending with or within a calendar_year which tax is paid before april of the succeeding calendar_year is considered paid on april of the succeeding calendar_year under the facts presented the employer files the appropriate fica tax returns and pays all of the required fica_taxes on behalf of the retired employee on the amount taken into account as wages for fica tax purposes in the year of the employee’s retirement if the employer has filed all returns and paid all fica_taxes properly and timely as required_by_law for purposes of the statute_of_limitations under sec_6511 the fica tax returns would be deemed filed and the fica_taxes would be deemed paid on april of the subsequent year under sec_6513 therefore any overpayment of fica_taxes will relate to the actual year in which fica_taxes were paid on the plan wages according to the facts provided the employer remitted the applicable fica_taxes and filed the appropriate fica tax returns on behalf of a retired employee in the year the employee retired these fica tax returns would be deemed filed and the fica_taxes would be deemed paid on april of the subsequent year since there is no applicable exception to the period of limitations sec_6511 provides that a claim_for_refund must be made within three years from the date the employer filed the fica tax returns after this limitation period has expired no adjustment or refund is possible filen-105224-08 case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
